Title: James Madison to Robert Walsh, 22 August 1831
From: Madison, James
To: Walsh, Robert


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                August 22. 1831.
                            
                        
                        I inclose the answer of Mr. Scott on the subject of Bishop Madison, as just received that you may extract the
                            materials suited to your object.
                        The intellectual power and diversified learning of the Bishop may justly be spoken of in strong terms; and
                            few men have equally deserved the praise due to a model of all the virtues social, domestic, and personal which adorn and
                            endear the human character. He was particularly distinguished by a candour, a benevolence, a politeness of mind, and a
                            courtesy of manner, that won the confidence and affection, on the shortest acquaintance.
                        It would be improper to omit, as a feature in his portrait, that he was a devoted friend to our Revolution,
                            and to the purest principles of a Government founded on the rights of man. The period of his first visit to Great Britain,
                            led to conversations on the subject of the war, with persons of high standing. Among them was Doctor Robertson, the
                            Historian, to whom he had letters of introduction. The Doctor abstaining from the question of right, remarked that nothing
                            astonished him so much as that the Colonies should have conceived it possible to resist such a power as that of the Mother
                            Country. This was about the time of Burgoyne’s surrender. Be assured always of my great esteem and best wishes. 
                        
                        
                        
                            
                                James Madison
                            
                        
                    Be so obliging as to return the communication of Mr. Scott at your leisure